Affirmed as Modified; Opinion Filed May 27, 2015.




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01481-CR
                                     No. 05-14-01482-CR

                         BRANDON DEON WILLIAMS, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F12-20826-T, F14-57522-T

                              MEMORANDUM OPINION
                          Before Justices Fillmore, Myers, and Evans
                                   Opinion by Justice Evans

       Brandon Deon Williams was convicted, following the adjudication of his guilt, of theft

enhanced by two prior theft convictions. See TEX. PENAL CODE ANN. § 31.03(e)(4)(D) (West

Supp. 2014). He was also convicted of a new credit card abuse offense. See TEX. PENAL CODE

ANN. § 32.31(b)(1)(A) (West 2011). In each case, the trial court assessed punishment at one

year’s confinement in a state jail. On appeal, appellant’s attorney filed a brief in which he

concludes the appeals are wholly frivolous and without merit. The brief meets the requirements

of Anders v. California, 386 U.S. 738 (1967). The brief presents a professional evaluation of the

record showing why, in effect, there are no arguable grounds to advance. See High v. State, 573
S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief

to appellant. We advised appellant of his right to file a pro se response, but he did not file a pro

se response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (identifying

duties of appellate courts and counsel in Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeals are frivolous and without merit. We find nothing in the record that might arguably

support the appeals.

       Although not an arguable issue, we note the trial court’s judgment in cause no. 05-14-

01482-CR incorrectly identifies the statute for the offense as “32.21 Penal Code.” Appellant was

convicted of credit card abuse under section 32.31 of the Texas Penal Code. Accordingly, we

modify the judgment to show the statute for the offense is “32.31 Penal Code.” See TEX. R. APP.

P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Asberry v. State, 813
S.W.2d 526, 529–30 (Tex. App.—Dallas 1991, pet. ref’d).

       In cause no. 05-14-01481-CR, we affirm the trial court’s judgment adjudicating guilt. In

cause no. 05-14-01482-CR, we affirm the trial court’s judgment as modified.




                                                      /David Evans/
                                                      DAVID EVANS
                                                      JUSTICE

Do Not Publish
TEX. R. APP. P. 47
141481F.U05




                                                -2-
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                        JUDGMENT


BRANDON DEON WILLIAMS,                              Appeal from the 283rd Judicial District
Appellant                                           Court of Dallas County, Texas (Tr.Ct.No.
                                                    F12-20826-T).
No. 05-14-01481-CR         V.                       Opinion delivered by Justice Evans,
                                                    Justices Fillmore and Myers participating.
THE STATE OF TEXAS, Appellee



     Based on the Court’s opinion of this date, the trial court’s judgment adjudicating guilt is
AFFIRMED.



       Judgment entered this 27th day of May, 2015.




                                              -3-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                       JUDGMENT


BRANDON DEON WILLIAMS,                               Appeal from the 283rd Judicial District
Appellant                                            Court of Dallas County, Texas (Tr.Ct.No.
                                                     F14-57522-T).
No. 05-14-01482-CR        V.                         Opinion delivered by Justice Evans,
                                                     Justices Fillmore and Myers participating.
THE STATE OF TEXAS, Appellee



       Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
follows:

       The section entitled “Statute for Offense” is modified to show “32.31 Penal Code.”

       As modified, we AFFIRM the trial court’s judgment.



       Judgment entered this May 27th, 2015.




                                               -4-